                             UNITED STATES DISTR ICT COURT
                            SOUTHERN DISTR ICT OF M ISS ISS IPPI
                                  NORTHERN DIVISION


    SECURITIES AND EXCHANGE                                  Case No. 3:18-cv-252
    COMMISSION,

                   Plaintiff,                                Hon. Carlton W. Reeves, District Judge

           v.                                                Hon. F. Keith Ball, Magistrate Judge
    ARTHUR LAMAR ADAMS AND
    MADISON TIMBER PROPERTIES, LLC,

                   Defendants.




                          MEMORANDUM I N SUPPORT OF
                      MOTION FOR APPROVAL OF SETTLEMENT

        Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams and Madison Timber Properties, LLC, through undersigned counsel, respectfully

moves the Court to enter the attached proposed Order Approving Settlement,1 which approves the

Receiver’s Settlement Agreement with Frank Zito [Exhibit A]. She submits this memorandum in

support.


                                                  SUMMARY

        Mr. Zito received Madison Timber “commissions,” or like payments, totaling $222,750.

The Receiver and Mr. Zito have agreed to resolve the Receivership Estate’s claims to that money

without litigation. Mr. Zito shall return to the Receivership Estate $200,000, reflecting 90% of the


1
 Pursuant to the Court’s Administrative Procedures for Electronic Case Filing, Sec.5.B, the proposed Order
Approving Settlement is being transmitted via e-mail to Judge Reeves’s chambers simultaneous with the filing of this
motion.


1381607v.1
total “commissions” or like payments that he received, and in turn the Receiver shall release all

claims the Receivership Estate has or may have against Mr. Zito. Mr. Zito shall cooperate with

the Receiver in her attempts to recover money for the Receivership Estate, including by providing

testimony as requested.

           The proposed settlement reflects a 10% discount that the Receiver believes is fair and

reasonable consideration for the avoidance of the time and expense that would have accompanied

any litigation. The proposed settlement does not reflect any discount for the losses Mr. Zito

himself suffered as an investor in Madison Timber. Mr. Zito shall be treated equally as any other

investor in any equitable distribution by the Receivership Estate.

           This proposed settlement follows meaningful, informed, arm’s length negotiations between

the Receiver and Mr. Zito, both represented by highly capable counsel.

           The Receiver greatly appreciates Mr. Zito’s offer to return 90% of the “commissions” or

like payments that he received from Madison Timber and hopes that his example may encourage

others in the same position to do the same. The Receiver believes settlement on the proposed terms

without litigation unquestionably is in the Receivership Estate’s best interests. The Receiver thus

recommends that the Court approve the Settlement Agreement by entering the proposed Order

Approving Settlement.


                                               BACKGROUND

           The Receiver’s duties

           The Receiver has a duty “to take custody, control, and possession of all Receivership

Property, Receivership Records, and any assets traceable to assets owned by the Receivership

Estate”2 and to investigate and “bring such legal actions based on law or equity in any state, federal


2
    Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).

                                                                                                        2
1381607v.1
or foreign court as the Receiver deems necessary or appropriate in discharging her duties as

Receiver.”3

         Immediately following her appointment, the Receiver and her counsel began investigating

claims against potential defendants who may be in possession of assets of the Receivership Estate,

including against individuals who received “commissions” for facilitating investments in Madison

Timber. After reviewing accounting and bank records of Madison Timber and Madison Timber

“recruiters,” the Receiver determined that Mr. Zito had received “commissions” or other payments

totaling $222,750.

         Mr. Zito’s “commissions” or other payments

         Mr. Zito is a registered representative of a broker-dealer. Although Mr. Zito did not have

any formal agreement with Madison Timber, he received “commissions” or other payments

totaling $222,750 in exchange for his sales of Madison Timber investments to a single client and

for his introduction of Madison Timber principals to a law firm that provided legal, business, and

marketing services to Madison Timber.

         Mr. Zito also was an investor in Madison Timber and has outstanding unpaid promissory

notes.

         The Receiver’s potential claims

         It is the Receiver’s position that the “commissions” or other payments that Mr. Zito

received are voidable fraudulent transfers, similar to those at issue in the Receiver’s lawsuit,

Alysson L. Mills v. Michael D. Billings, et al., No. 3:18-cv-0679 (S.D. Miss).



3
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss). By order
dated August 22, 2018, the Court eliminated the requirement that the Receiver obtain “prior approval of this Court
upon ex parte request” before bringing any legal action. Docket No. 38, Securities & Exchange Commission vs.
Adams, et al., No. 3:18-cv-00252 (S.D. Miss).

                                                                                                                3
1381607v.1
                                  PROPOSED SETTLEMENT

        The Settlement Agreement reflects that the Receiver and Mr. Zito have agreed to the

following terms and conditions:

    1. Mr. Zito shall deliver to the Receiver a “Settlement Payment” of $100,000 and shall
       execute and deliver a promissory note in the original principal amount of $100,000, bearing
       interest at the rate of 7% per annum (the “Promissory Note”). The balance of the
       Promissory Note shall mature and be due and payable 180 days from the date this Court
       enters an order approving the Settlement Agreement. Interest on the Promissory Note,
       however, shall only be due if Mr. Zito defaults under the Settlement Agreement.

    2. Mr. Zito shall provide to the Receiver any information in his possession or control relating
       to Madison Timber, its principals, and its agents.

    3. Mr. Zito shall cooperate and provide any assistance as may be reasonably requested by the
       Receiver, including, without limitation, appearing for interviews, depositions, or trial
       testimony as may be requested by the Receiver upon reasonable notice.

    4. The Receiver shall take no action against Mr. Zito with respect to any possible claims,
       demands, or causes of action she has against him following receipt of the Settlement
       Payment through and until the date the Promissory Note is due and payable.

    5. Upon receipt of the Settlement Payment and all sums due and payable on the Promissory
       Note, the Receiver and Mr. Zito shall exchange mutual and general releases of any and all
       claims, demands, and causes of action of any type or description, either has or may have
       against the other. However, Mr. Zito expressly reserves any claims he may have against
       the Receivership Estate for any investments Mr. Zito personally made in Madison Timber.

    6. The Receiver shall retain her claims against any other salesperson or recruiter for Madison
       Timber, and the Settlement Agreement shall not constitute nor be deemed a release of any
       claims of any type of description the Receiver may have against any non-parties to the
       Settlement Agreement.

    7. The Receiver and Mr. Zito shall take all actions as may be necessary or appropriate to
       obtain entry of the proposed Order Approving Settlement.

        The foregoing is intended solely as a summary of the terms of the Settlement Agreement;

in all events, the specific terms of the Settlement Agreement shall control.

        The Receiver is satisfied that $200,000 exceeds the net amount the Receivership Estate

would actually receive if she litigated her potential claims against Zito to final judgment. The



                                                                                                 4
1381607v.1
Receiver would spend considerable time and money litigating her potential claims against Mr.

Zito. Mr. Zito also would spend considerable time and money defending against the Receiver’s

claims. The time and money spent on litigation, which would be funded on an hourly basis, is

time and money the Receivership Estate would never recover and would almost certainly exceed

the 10% discount given in consideration for the avoidance of litigation.



                                         CONCLUSION

        The Receiver recommends that the Court enter the proposed Order Approving Settlement

because she believes settlement with Mr. Zito on the proposed terms without litigation

unquestionably is in the Receivership Estate’s best interests.



November 20, 2018
Respectfully submitted,

 /s/ Lilli Evans Bass                             /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                         FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896           Admitted pro hac vice
 LaToya T. Jeter, Miss. Bar No. 102213            Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400                      Jason W. Burge
 Jackson, Mississippi 39216                       Kristen D. Amond
 Tel: 601-487-8448                                Rebekka C. Veith
 Fax: 601-510-9934                                201 St. Charles Avenue, Suite 4600
 bass@bbjlawyers.com                              New Orleans, Louisiana 70170
 Receiver’s counsel                               Tel: 504-586-5253
                                                  Fax: 504-586-5250
                                                  bbarriere@fishmanhaygood.com
                                                  jburge@fishmanhaygood.com
                                                  kamond@fishmanhaygood.com
                                                  rveith@fishmanhaygood.com
                                                  Receiver’s counsel




                                                                                          5
1381607v.1
                                 CERTIFICATE OF SERVICE

        I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

        In addition, I have separately emailed a copy of the foregoing to:

                                            John Anjier
                                       jcanjier@liskow.com
                                      Counsel for Frank Zito


        Date: November 20, 2018                       /s/ Lilli Evans Bass
                                                      Miss. Bar No. 102896




                                                                                               6
1381607v.1
